
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.16


March 24, 2011

Frank W. Tilley
3409 Rustwood Ct.
Fort Worth, TX 76109


Dear Frank:


Re:Retention Pay Agreement

        Thomas Group, Inc. (the "Company") has determined that you are part of
the team that is essential to the continuity of its operations and its future
success. In order to encourage you to enhance and preserve the value of the
Company and to ensure your continuing support, the Company considers it
appropriate to provide you with a retention pay agreement (this "Agreement") on
and subject to the terms and conditions set forth below:

        1.    Retention Payment.    

        a.     In the event that, any time during the term of this Agreement,
your employment is terminated by the Company without Cause, the Company will pay
to you in cash a retention payment (the "Retention Payment") in an amount equal
to six (6) months of your annual base salary, at the time of termination of your
employment, payable in a lump sum as soon as practicable, but in no event more
than 15 days, following the date of your termination. Such Retention Payment
shall be subject to such deductions and withholdings as may be required to be
made pursuant to law or by agreement with you.

        b.     While the actual amount of the Retention Payment will be
determined based on your annual base salary at the time of termination, with
your annual base salary as of the date of this Agreement at $150,000.00, your
Retention Payment would be $75,000.00.

        c.     For purposes of this Agreement, "Cause" means (i) your repeated
and willful failure to perform one or more of your essential duties and
responsibilities to the Company in a satisfactory manner; (ii) your failure to
devote substantially all of your agreed to business time, (as of the date of
this Agreement, agreed to business time is approximately 20 hours per standard
work week) and effort to the performance of your essential duties and
responsibilities to the Company in a satisfactory manner; (iii) your repeated
and willful failure to follow the lawful and reasonable directives of the
Company; (iv) your material violation of any written policy of the Company;
(v) your commission of any act of fraud, embezzlement, dishonesty or any other
willful misconduct that has caused or is reasonably expected to result in
material injury to the Company; (vi) your unauthorized use or disclosure of any
proprietary information or trade secrets of the Company; or (vii) your willful
breach of any of your obligations under any written agreement or covenant with
the Company. Notwithstanding the foregoing, in the event that there is a
separate written employment agreement between you and the Company that contains
a different definition of "Cause", that definition shall apply for purposes of
this Agreement in lieu and instead of the foregoing definition.

        d.     As a condition to your receipt of such Retention Payment, upon
termination of your employment, you are required (i) to comply with your
continuing obligations to the Company (including the return of any Company
property and compliance with any non-competition and confidentiality agreement),
and (ii) to resign from all positions you hold with the Company, and (iii) to
execute a release agreement releasing any and all claims you may have against
the Company.

1

--------------------------------------------------------------------------------



        2.    General Employment Obligations.    During the term of this
Agreement you will at all times loyally and conscientiously perform all of the
duties and obligations required of and from you as an employee of the Company in
the position to which you are assigned. You further agree that, during the term
of this Agreement, you will devote substantially all of your agreed to business
time (as of the date of this Agreement, agreed to business time is approximately
20 hours per standard work week) and attention to the business of the Company,
the Company will be entitled to all of the benefits and profits arising from or
incident to all your work services, you will not render commercial or
professional services of any nature to any person or organization, whether or
not for compensation, without the prior written consent of the Company's Chief
Executive Officer, and you will not directly or indirectly engage or participate
in any business that is competitive in any manner with the business of the
Company. During the term of this Agreement, you will be expected to continue to
adhere to the Company's standards of professionalism, loyalty, integrity,
honesty, reliability and respect for all.

        3.    Term.    The term of this Agreement shall be until December 31,
2012. After the end of the term of this Agreement, this Agreement shall have no
further force and effect of any kind whatsoever and no Retention Payment of any
kind shall be thereafter payable hereunder, except solely for any payment that
has accrued and become payable prior to such date. Other severance agreements,
if any, may then be in effect following termination of this Agreement.

        4.    Employment Status.    Subject to the terms and conditions of any
separate written employment agreement between you and the Company, nothing in
this Agreement (a) alters the at will nature of your employment with the
Company, (b) confers upon you any right to continue in the employ of the Company
or (c) interferes in any way with the right of the Company to terminate your
employment at any time, with or without Cause.

        5.    Section 409A.    The Retention Payment provided for by this
Agreement is not intended to be subject to Section 409A of the Internal Revenue
Code.

        6.    Entire Agreement.    This Agreement represents the complete
agreement between you and the Company regarding any retention or severance
payment to be made to you upon termination of your employment, and amends and
supersedes all prior agreements and understandings, whether written or oral, to
the extent relating to any such payment.

        7.    Binding Effect.    This Agreement is personal to you and may not
be assigned by you. This Agreement shall be binding upon, and inure to the
benefit of you and the Company and the respective successors and permitted
assigns of you and the Company.

        8.    Nondisclosure.    Unless otherwise required to do so by law,
subpoena or court order, you will not in any way communicate or discuss the
existence or terms of this Agreement or the circumstances of its execution with
any person, other than your legal or tax advisors or specifically authorized
Company personnel as designated by the Company. You understand that this
nondisclosure obligation applies particularly to current and former employees of
the Company and the Company's customers, clients and vendors.

        9.    Governing Law.    This Agreement shall be governed and construed
by the laws of the State of Texas, without regard to principles of conflict of
laws.

2

--------------------------------------------------------------------------------



        To indicate your acknowledgment and acceptance of this Agreement, please
sign and date this letter agreement in the space provided below and return it to
the undersigned. This Agreement may be modified or amended only by a written
agreement signed both by you and a duly authorized officer of the Company.


 
 
Very truly yours,
 
 
Thomas Group, Inc.
 
 
By:
 
/s/ Michael E. McGrath        

--------------------------------------------------------------------------------

      Michael E. McGrath
 
 
Executive Chairman, President and Chief Executive Officer
ACCEPTED AND AGREED:
 
 
 
 
/s/ Frank W. Tilley
 
 
 
 

--------------------------------------------------------------------------------

         
March 24, 2011
 
 
 
 

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.16

